12 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Henry ANDERSON, Plaintiff-Appellant,v.Wes GEBB;  Environmental Health Department;  ValentinaReiner, Defendants-Appellees.
No. 93-15527.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1993.*Decided Dec. 15, 1993.

Before:  SNEED, NOONAN and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Henry Anderson appeals the district court's dismissal of his complaint.  The court also imposed a $618.45 Rule 11 sanction, declared Anderson a vexatious litigant and prohibited him from making any future related filings without permission from the chief judge.  We affirm.


3
Because Anderson's perjury and fraud claims were or could have been raised in earlier actions, his claims are barred by the doctrine of res judicata.   Federated Department Stores v. Moitie, 452 U.S. 394, 398 (1981).  Also, his 28 U.S.C. Sec. 1983 claims are barred by the statute of limitations.  His claims arising from the 1982 inspection expired by 1986, and any perjury claim was stale by January 14, 1990.   See Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir.1987).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3